Citation Nr: 0307522	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
wrist disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1981 to September 1985.  This matter comes to the 
Board of Veterans' Appeals (Board) from a February 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  A videoconference 
hearing was conducted by the undersigned acting Veterans Law 
Judge in December 2002.

In the course of the December 2002 hearing, the veteran 
raised the issue of entitlement to service connection for a 
gastrointestinal disorder, to include as secondary to 
medications taken for his service-connected left wrist 
disorder.  As this matter has not been addressed by the RO, 
it is referred to the RO for all action as appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The evidence shows that the veteran currently experiences 
pain and some limitation of motion of his left wrist.


CONCLUSION OF LAW

A rating in excess of 10 percent for a left wrist disorder is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a 
(Diagnostic Codes 5003, 5010, 5213, 5214, and 5215) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained the veteran's service medical records as well as 
records corresponding to medical treatment reported by the 
veteran.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the April 2002 
Statement of the Case (SOC).  See 38 U.S.C.A. § 5103 (West 
2002).  In this case, the RO, as part of the SOC, also cited 
to the provisions of 38 C.F.R. § 3.159 (2001), indicating 
that the VA would obtain all identifiable medical records 
(providing that the veteran provided signed releases, as 
necessary) and that, if such efforts proved unsuccessful, the 
VA would inform the veteran that it was his ultimate 
responsibility to furnish such evidence.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).  The veteran was also 
advised of similar duties associated with the development of 
evidence as part of a letter mailed to him in April 2002.

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claim under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  However, given the 
extent of the development and notification accomplished by 
the RO, the Board finds that full compliance with the 
provisions of these newly enacted laws has already been 
achieved in this case.  As such, the Board is satisfied that 
no prejudice to the veteran will result from an adjudication 
of his claim in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).


Factual Background

On VA orthopedic examination in October 1985, the veteran 
reported falling on his left wrist in August 1984 during his 
period of service.  He noted that he was right handed.  The 
examination showed a one inch healed incisional scar in the 
area of the left wrist, which was neither especially tender 
nor inflamed.  Some tenderness in the anatomical snuff box 
was noted.  Grip was described as fair.  X-rays showed a 
healed fracture left carponavicular or scaphoid with quite 
good function.  The examiner added that the condition of the 
veteran's left wrist would not reach its maximum improvement 
for another six months.  

Service connection for "[h]ealed fracture left 
carponavicular with good function" was granted by the RO in 
March 1986.  The RO assigned a zero percent evaluation, 
effective in September 1985, for the left wrist disorder, and 
the veteran did not appeal this decision.

A VA Medical Certificate dated in September 1987 shows that 
the veteran complained of left wrist swelling as well as 
numbness in his fingers.  Status post navicular left wrist 
fracture was diagnosed.  The veteran underwent exploratory 
surgery for his left wrist at a VA medical facility in 
October 1987.  Nonunion of a left scaphoid fracture was 
diagnosed.  

By rating decision of January 1988 a temporary 100 percent 
evaluation, effective from October 1987, under 38 C.F.R. 
§ 4.130 was assigned; a 10 percent evaluation, effective from 
January 1988, was also assigned.  The veteran did not appeal 
either rating.  

On October 1993 private medical examination, the veteran 
complained of pain in the radial aspect of his left wrist.  
Good movement of the fingers was reported.  Left wrist muscle 
strain was diagnosed.  Other private medical records, dated 
in November and December 1993, also included findings of left 
wrist strain.

In November 1997 the veteran sought an increased rating for 
his left wrist disorder.


A VA outpatient treatment record dated in August 1999 shows 
that the veteran was seen for occupational therapy for his 
left wrist; he was fitted for a splint.  A March 2000 VA 
orthopedic surgery consult note indicates that the veteran 
complained of left wrist pain with movement, especially while 
making a fist.  

On January 2002 VA orthopedic examination, the veteran noted 
that he took over-the-counter medications for his left wrist, 
and that he wore a brace.  He complained of limited range of 
motion with popping, grinding and pain.  He also reported 
difficulty with lifting and bending and with occasional left 
thumb numbness.  Examination revealed significant crepitus of 
the wrist together with limitation of motion, described as 45 
degrees of dorsiflexion, 55 degrees of volar flexion, 36 
degrees of ulnar deviation and 15 degrees of radial 
deviation.  The diagnosis was status post fracture, scaphoid, 
left with degenerative joint disease, left wrist.  X-rays 
indicated a diagnosis of probable old trauma distal radius.  

The RO continued the 10 percent rating then in effect for the 
veteran's service-connected left wrist disorder in February 
2002.  The disorder was rated under Diagnostic Code (Code) 
5010.  It was also mentioned that the disorder was previously 
evaluated under Codes 5299-5215.  See 38 C.F.R. §§ 4.20, 4.27 
(unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99").  The 
veteran perfected an appeal to the RO's February 2002 rating 
decision.

On June 2002 VA orthopedic examination, the veteran indicated 
that he did not take medication on a regular basis for his 
left wrist condition, and that he occasional wore a splint.  
He specifically complained of pain with repetitive use, as 
well as of numbness and tingling over the dorsal aspect of 
the radial aspect of the hand.  He also complained of 
diminished left wrist range of motion and strength.  
Examination revealed two well-healed incisions in the area of 
the left wrist.  40 degrees of volar flexion, 40 degrees of 
dorsiflexion, 42 degrees of ulnar deviation and 12 degrees of 
radial deviation was reported.  The veteran complained of 
tenderness to palpation over the dorsal scar and in the 
anatomic snuffbox.  Tinel's over the wrist and over the 
radial nerve were negative, and no sensory abnormalities over 
the hand were discerned on examination.  A left wrist X-ray 
revealed evidence of a previous bone graft site and some 
post-traumatic cyst in the scaphoid area; some degenerative 
change at the distal aspect of the scaphoid was also shown.  
The diagnosis was history of left wrist scaphoid fracture, 
status post surgery times two with occasional numbness of the 
left hand.  

VA electrodiagnostic studies conducted later in June 2002 
were within normal limits, with no evidence of carpal tunnel 
syndrome.  Also, no evidence of findings of sensory/motor 
neuropathy of the left wrist was demonstrated.  

The veteran provided sworn testimony in December 2002.  He 
stated that he had constant pain with left wrist movement.  
He described the pain as sharp and radiating and added that 
it also became fatigued after use.  Also, he stated that he 
wore a brace and that his condition interfered with his work 
performance with the postal service.  The veteran's 
representative mentioned that if when the veteran did not 
wear his brace he lost all function in his hand.  

Criteria

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.


When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Under 38 C.F.R. § 4.40, functional loss or weakness due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) expounded on the necessary evidence required 
for a full evaluation of orthopedic disabilities.  The Court 
also held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

The RO has evaluated the veteran's service-connected left 
wrist disorder under Code 5010.  Under this Code, arthritis 
due to trauma and substantiated by X-ray findings is rated as 
degenerative arthritis under Code 5003.  Under Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Other Codes also potentially pertaining to the veteran's left 
wrist disorder includes Code 5213, under which a 20 percent 
rating is assigned for limitation of pronation of either arm 
with motion lost beyond the last quarter of arc such that the 
hand does not approach full pronation.  Under Code 5215, 
utilized for the evaluation of limitation of motion of the 
wrist, dorsiflexion of either wrist to less than 15 degrees 
or palmar flexion limited in line with the forearm warrants a 
10 percent rating.  The veteran is currently assigned the 
maximum rating, 10 percent, under Code 5215.  A higher rating 
requires ankylosis.  See 38 C.F.R. § 4.71a, Code 5214.  

Normal range of motion criteria for the wrist is illustrated 
as part of 38 C.F.R. § 4.71, Plate I.

Analysis

The Board finds that a rating in excess of 10 percent is not 
warranted.  To warrant the next higher, 20 percent, rating, 
there must be X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  See Diagnostic Code 5003.  
Such clinical findings are simply not shown from the X-ray 
evidence of record.  While, on VA examination in June 2002, 
it was noted that the veteran complained of pain, numbness 
and diminished range of motion, and, in addition, while range 
of motion testing did reveal some limitation of motion of the 
wrist, the maximum assignable rating of 10 percent for 
limitation of motion of the wrist has already been assigned 
in this case.  Also, the veteran's VA medical exams do not 
indicate loss of bone fusion, with the hand fixed near the 
middle of the arc or moderate pronation; or limitation of 
pronation beyond the last quarter of the arc, with the hand 
not approaching full pronation.  As such, the veteran does 
not meet the criteria for a rating under Code 5213.  
Furthermore, there is absolutely no indication that the left 
wrist is ankylosed.  Accordingly, there is no basis for 
increasing the rating for the left wrist disability under 
Code 5214.

In cases of arthritis, as here, the considerations of DeLuca 
and 38 C.F.R. §§ 4.40, 4.45, and 4.59 come into play.  
However, the RO has considered the functional loss shown on 
the January and June 2002 VA examinations in its April 2002 
SOC and June 2002 Supplemental SOC, respectively, continuing 
the previously assigned 10 percent evaluation, and, 
particularly in view of the very minimal limitation of motion 
of the left wrist, the Board does not find that this 
functional loss warrants a higher evaluation.  

Additionally, in regard to the above-discussed two documented 
scars in the area of the veteran's left wrist, the Board 
points out that a separate rating can be assigned for such 
scars.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  
However, in this instance, as no tenderness, inflammation, 
keloid formation or undue fixation was demonstrated on recent 
examination in June 2002, a separate rating is not 
appropriate in this case.  Also, the record is devoid of 
medical findings reflecting that the scars were shown to 
represent either functional or medical impairment.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.  The 10 percent rating 
currently assigned reflects the degree of impairment shown; a 
higher rating is not warranted.

Overall, the schedular criteria for a disability evaluation 
in excess of 10 percent for the veteran's left wrist disorder 
have not been met, and the preponderance of the evidence is 
against his claim for that benefit.  The provisions of 38 
U.S.C.A. § 5107(b) are not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disability has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim of entitlement to a rating in excess of 10 percent 
for a left wrist disorder is denied.  


	                        
____________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

